Citation Nr: 0421132	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for malignant skin 
neoplasms.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945, including combat service in the Pacific 
theater of operations during World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, denied 
entitlement to service connection for skin cancer.  The other 
issues appealed from the September 2001 rating decision have 
been finally decided in the veteran's favor and, as such, are 
not before the Board for appellate consideration.

This matter also comes before the Board on appeal from a July 
2003 rating decision of the same RO which denied entitlement 
to a total rating based on individual unemployability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will contact the veteran 
if additional action is required on his part.


REMAND

The evidence of record shows that the veteran served in the 
Pacific theater of operations during World War II as a field 
artillery battalion chief.  Service medical records do not 
show any treatment of a skin disorder nor does the veteran 
assert that he required treatment for skin damage during 
service.  The veteran simply asserts that exposure to the 
intense tropical sun without protection for approximately 
one and one-half years during service contributed to his 
currently diagnosed skin cancer.

Post-service medical evidence clearly shows that the veteran 
has basal and squamous cell carcinoma attributed to sun 
exposure.  In April 2002, A VA examiner reviewed the 
veteran's claims folder, commented on the veteran's 
significant sun exposure during the course of his lifetime, 
examined the veteran and opined that the veteran's skin 
cancer was in part due to sun exposure during service.  The 
examiner went on to say that skin cancer is related to a 
person's total accumulated sun exposure and, as such, the 
in-service exposure contributed to the development of the 
current disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Although the medical opinion of record reflects that the sun 
exposure during service partially caused the veteran's 
current disability, the opinion does not express whether it 
is at least as likely as not that the veteran's various skin 
cancers produced disability resulting from personal injury 
suffered or disease contracted in the line of duty.  As 
such, this matter must be remanded for additional medical 
evidence.

The veteran requested a total rating based on individual 
unemployability in April 2003.  He did not submit information 
with respect to prior employers and/or employment other than 
to say that he was self-employed as a farmer for many years 
then held various jobs before terminating all employment due 
to his skin cancer.  The veteran also stated in his VA Form 
9, Appeal to Board of Veterans' Appeals, submitted in March 
2004 that he did not believe the work which he is capable of 
attaining is, "gainful employment."

The medical evidence of record reveals that the veteran has 
severe hearing loss in the left ear that cannot be corrected 
or even helped with the use of a hearing aid, that the 
veteran has tinnitus, noncompensable residuals of a left 
tibia fracture, and participates in regular treatment for 
skin cancer.  There is no medical evidence suggesting that 
the veteran is unable to sustain gainful employment due to 
service-connected disabilities. 

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should return the veteran's 
claims folder to the VA examiner who 
rendered an opinion in April 2002.  The 
examiner should be specifically requested 
to state whether it is it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
various skin cancers produced disability 
resulting from personal injury suffered 
or disease contracted in the line of 
duty, i.e., disease or injury incurred 
during service.  If the examiner is 
unavailable or if the examiner indicates 
that a physical examination is required 
in order to render the opinion requested, 
the RO should schedule another 
examination.  All opinions expressed 
should be supported by complete 
rationale.

2.  The veteran should once again be 
requested to submit information with 
respect to prior employers and 
employment, including self-employment.  
All records obtained should be associated 
with the veteran's claims folder.

3.  Following receipt of any and all 
information regarding prior employment, 
the RO should schedule the veteran for an 
examination to determine the severity of 
his service-connected disabilities and 
their impact, if any, on his 
employability.  The veteran's claims 
folder should be supplied to and reviewed 
by the examiner and the examiner should 
be specifically requested to render an 
opinion as to whether the veteran is 
capable of securing and following 
substantially gainful employment.  If it 
is determined that the veteran is 
unemployable, the examiner should state 
whether the service-connected 
disabilities (currently bilateral hearing 
loss, tinnitus, fracture of the left 
tibia) alone render the veteran incapable 
of security and following substantial 
gainful employment.  All opinions 
expressed must be supported by complete 
rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


